Citation Nr: 1435216	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  11-19 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 60 percent for residuals of prostate cancer, to include the propriety of the reduction from 100 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1. The RO sent a proposal for the rating reduction, allowed more than 60 days for the Veteran to submit additional evidence, and issued the reduction.

2. The evidence shows the Veteran no longer has malignant prostate cancer, and his residual symptoms are limited to voiding dysfunction.


CONCLUSIONS OF LAW

1.  The reduction of the Veteran's rating for residuals of prostate cancer was proper.  38 U.S.C.A. § 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.114b, Diagnostic Code 7528 (2013).

2.  The criteria for a rating in excess of 60 percent rating for residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.115b, Diagnostic Code 7528 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The VCAA applies to the Veteran's claim for an increased rating in excess of 60 percent.  In October 2008, prior to the initial adjudication of his claim, the RO sent the Veteran a letter providing notice that satisfied the requirements of the VCAA. This letter explained the basis for awarding disability ratings in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In October 2009, notice was provided regarding the RO's intent to reduce the rating percentage.  The instant claim stems from the rating decision that effectuated the reduction.  Under these circumstances, the Board finds that appropriate and sufficient notice was provided.    

The regulations provide for specific notice requirements, other than the VCAA, in instances where a reduction in disability rating is considered.  While prostate cancer is not a typical reduction, 38 C.F.R. § 4.115b, Diagnostic Code 7528 directs that the claims are subject to the provisions of section 3.105(e), like a reduction claim.  When a rating reduction is considered and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction must be prepared and mailed to the Veteran's latest address of record. 38 C.F.R. § 3.105(e).  This proposed rating should set forth all of the material facts and reasons for the proposed reduction.  Id.  The Veteran must be given 60 days to present additional evidence showing that compensation payments should be continued at the present level.  Id.  

Here, the RO issued a rating reduction proposal in September 2009, which set forth the material facts and reasons for the reduction.  The Veteran was given more than 60 days to respond and present additional evidence.  In April 2010, the RO issued a rating decision enacting the reduction that considered additional evidence received.  Therefore, the notice requirements for the reduction of prostate cancer rating were satisfied.  See 38 C.F.R. § 3.105(e).      

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided an examination for residuals of prostate cancer in August 2009.  There is no indication or assertion that the examination is inadequate.  Instead, the examination addresses all the applicable rating criteria.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.105(e), 3.159.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  	

In a December 2008 rating decision, the Veteran was granted a temporary 100 percent disability based on Diagnostic Code (DC) 7528, which provides for a 100 percent rating following therapy for malignant neoplasms of the genito-urinary system.  38 C.F.R. § 4.115b, DC 7528.  Afterward, if there has been no local reoccurrence or metastasis, residuals are to be rated as voiding dysfunction or renal dysfunction.  Id.  

The evidence shows that the Veteran had prostate cancer at the time he applied for service connection.  VA treatment records show the Veteran had radiation seed implantation treatment in August 2008.  There is no indication that the treatment was unsuccessful or of recurrence or metastasis.  See VA Examination August 2009, VA Treatment November 2009.  The Veteran was recorded with a Gleason score of 6.  Id.  Therefore, material improvement has been shown and the RO's action to end the temporary 100 percent rating for prostate cancer was appropriate.  

Again, the evaluation was reduced from 100 percent to 30 percent, effective July 1, 2010.  The RO later increased the rating to 60 percent from July 1, 2010.	

Turning now to the question of whether a rating in excess of 60 percent is warranted, 38 C.F.R. § 4.115b lays out criteria for voiding dysfunction and allows for a maximum, 60 percent rating if there is continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence: requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  38 C.F.R. § 4.115b.  

The Veteran is competent to report symptoms observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds his statements credible as they are consistent and detailed.

The evidence shows that the residuals of prostate cancer meet the criteria for a 60 percent rating, but not higher.  See 38 C.F.R. § 4.115b, DC 7528.  

The evidence shows the Veteran experienced urinary incontinence.  In August 2009, the VA examiner recorded that the Veteran had urinary leakage in the form of stress incontinence.  In a May 2010 statement, the Veteran reported symptoms of urinary incontinence.  Additionally, in September 2010 VA treatment, the provider noted incontinence.  There is also evidence that the Veteran had to self-catheterize multiple times a day.

As 60 percent is the highest rating allowed for urinary dysfunction, the Board will consider analogous diagnostic codes in compliance with Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Diagnostic Code 7528 directs that residuals of prostate cancer may be rated as renal dysfunction, as well.  38 C.F.R. § 4.115b.  There is no evidence that the Veteran has renal dysfunction.  More specifically, he does not have persistent edema and albuminuria, creatinine 4 to 8mg%, generalized poor health, does not require regular dialysis, is not precluded from more than sedentary activity, or any other symptom required for an 80 or 100 percent disability for renal dysfunction.  See id; see also VA Treatment.  The Veteran has not reported any renal dysfunction symptoms.  The only other diagnostic codes with ratings in excess of 60 percent, that for fistula of the bladder with postoperative suprapubic cystotomy and multiple urethroperineal fistulae, are not applicable.  See id.

The preponderance of the evidence shows that the Veteran's residual symptoms of prostate cancer do not warrant a rating in excess of 60 percent.  See 38 C.F.R. § 4.115b.  As such, the benefit of the doubt doctrine is inapplicable and the claim must be denied.  See 38 C.F.R. § 4.3.  	

Extra-Schedular Consideration

Consideration has also been given to whether the schedular rating is inadequate, requiring that the AOJ refer the claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation. Such a referral is warranted where a service-connected disability presents an exceptional or unusual disability picture that renders impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1) (2013). 

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115  (2008) (there must be a comparison between the level of severity and symptomatology of a claimant's disability and the established criteria found in the rating schedule). If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116. 

The schedular evaluations in this case are adequate. There is no showing that the Veteran's prostate cancer residuals reflect so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis. 38 C.F.R. § 3.321(b)(1). The Veteran's symptoms involve urinary incontinence, which is adequately addressed by the rating criteria.  Accordingly, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun, 22 Vet. App. at 115-16; 38 C.F.R. § 3.321(b)(1).


  
ORDER


The reduction was proper, and a rating in excess of 60 percent for residuals of prostate cancer is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


